 



Exhibit 10(gg)

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------



     
Pioneer-Standard Electronics
  Position: EVP, Corp Development
and Investor Relations
Start Date: June 30, 2003
End Date: March 31, 2004

     
Employee Name:
Address:
  Martin F. Ellis
8 Webb Ave.
Old Greenwich, CT 06870

You are a valuable member Pioneer-Standard employee, and we expect you to make a
significant contribution to Pioneer-Standard’s success. As a result,
Pioneer-Standard wishes to employ you during the coming year under the terms of
this agreement.



1.   Employment Period. You will be employed by Pioneer-Standard for the period
beginning with the Start Date set forth above and ending with the End Date set
forth above (the “Employment Period”). From and after the End Date, this
agreement and the Employment Period will continue from month to month and may
only be terminated by you or Pioneer-Standard giving the other at least thirty
days’ prior written notice. The end of the Employment Period does not
necessarily mean the end of your employment. However, if your employment
continues beyond the end of the Employment Period, you will be employed at will,
subject to the provisions of Paragraphs 7, 8 and 9 of this agreement, and the
terms in Pioneer-Standard’s Employee Manual.   2.   Position. You shall
initially be employed in the position set forth above, with the duties and
responsibilities customarily associated with that position. From time to time,
Pioneer-Standard may determine that it is in Pioneer-Standard’s best interest to
add to, subtract from, or otherwise change your duties and responsibilities, or
change or eliminate your title.   3.   Best Efforts. You shall devote all of
your business time and attention to your duties as an employee of
Pioneer-Standard. You shall use your best efforts, energies, and skills to
advance the business of Pioneer-Standard, to further and improve its relations
with suppliers, customers and others, and to keep available to Pioneer-Standard
the services of its employees. You shall perform your duties in compliance with
all laws and Pioneer-Standard’s ethical standards.   4.   Compensation. Your
compensation will be pursuant to Pioneer-Standard’s standard programs in effect
from time to time. Pioneer-Standard reserves the right, however, in its sole
discretion, to impose salary reduction, and/or other cost reduction programs
which may reduce your targeted cash compensation (provided that any such program
is not discriminatory and treats you the same as other Pioneer-Standard
employees holding similar positions). You shall be eligible to participate in
any and all employee benefit plans made available from time to time to
Pioneer-Standard employees generally.

 



--------------------------------------------------------------------------------



 





5.   Termination.  

A.   Termination for Cause and Voluntary Termination. If your employment
terminates prior to the End Date, and such termination is for any of the
following reasons: (a) your death, disability, or legal incompetence; (b) the
issuance by Pioneer-Standard of a notice terminating your employment “for cause”
(which, for these purposes, means breach of any term of this agreement or any
other duty to Pioneer-Standard, dishonesty, fraud, or failure to abide by the
published ethical standards, conflict of interest, or other policies of
Pioneer-Standard, but does not mean simply a failure to attain financial
targets); or (c) you voluntarily resign your employment, then your salary will
end on the day your employment terminates.   B.   Termination Without Cause. If
your employment is terminated by Pioneer-Standard for any reason other than
those identified in paragraph 5.A., above, then you will be paid a severance
(“Severance Payments”) equal to the greater of (1) continuation of regular base
and target incentive salary (if applicable) through the End Date, which will be
at the rate applicable to you at the time your employment terminated; or (2) the
severance package which you would otherwise have received, based on years of
service, under Pioneer-Standard’s applicable severance policy or programs,
subject to the provisions of paragraph 8.B., below. The period of time for which
Severance Payments are made to you is referred to as the “Severance Period.” In
case of termination without cause, you will be eligible to continue to
participate in applicable medical and dental coverage program(s) available to
Pioneer-Standard employees for the duration of the Severance Period.   C.  
Change of Position. If Pioneer-Standard changes your position such that your
responsibilities or compensation are substantially lessened, or if you are
required to relocate to a facility more than 50 miles away from your current
location (referred to collectively as a “Change of Position”), then you may,
within 30 days of such Change of Position, give Pioneer-Standard written notice
that you are terminating your employment for this reason. Such termination for
Change of Position will be deemed a termination by Pioneer without cause for
purposes of this Agreement.  

6.   Confidential Information. During the course of your employment, you will
learn various Pioneer-Standard proprietary or confidential information
(including the identity of customers and employees; marketing information and
strategies; sales training techniques and programs, acquisition and divestiture
opportunities and discussions; and data processing and management information
systems, programs, and practices). You shall use such information only in
connection with the performance of your duties to Pioneer-Standard and agree not
to copy, disclose, or otherwise use such information or contest its confidential
or proprietary nature. You agree to return any and all written documents
containing such information to Pioneer-Standard upon termination of your
employment.   7.   No Hiring. During the Employment Period and for 12 months
thereafter, you agree not to employ or retain, have any other person or firm
employ or retain, or otherwise

 



--------------------------------------------------------------------------------



 





    participate in the employment or retention of any person who was an employee
or consultant of Pioneer-Standard at any time during the 12 months preceding the
end of the Employment Period.   8.   Non-Competition.  

A.   In the event that (i) Pioneer-Standard terminates your employment for cause
or (ii) you voluntarily terminate your employment with Pioneer-Standard prior to
the end of the Employment Period for any reason other than Change of Position,
you agree that for a period of 12 months after such termination you will not be
employed by, own, manage, operate, or control, or participate, directly or
indirectly, in the ownership, management, operation, or control of, or be
connected with (whether as a director, officer, employee, partner, consultant,
or otherwise), any business which competes with the business of
Pioneer-Standard, including but not limited to the distribution of electronic
parts, components, or systems (the “Non-compete Obligation.”)   B.   If
Pioneer-Standard terminates your employment prior to the End Date for any reason
other than for cause (or if you terminate your employment for reasons of Change
of Position), then the above Non-Compete Obligation will apply to you for the
balance of the Employment Period (i.e., until the End Date), unless Pioneer
agrees in writing to release you from the Non-Compete Obligation. In addition,
Pioneer-Standard may, at its option, extend the Non-Compete Obligation beyond
the End Date, for an additional period which will end, at the latest, 12 months
after the date of your termination. This additional period (beginning on the End
Date and continuing for the duration of the Non-Compete Obligation) is referred
to as the “Extended Non-Compete Period.” If Pioneer-Standard elects to extend
your Non-Compete Obligation beyond the End Date, Pioneer-Standard will pay your
regular base and target incentive salary (if applicable), in accordance with
regular payroll practices (the “Non-competition Payments”), during the Extended
Non-Compete Period.       If the Severance Period applicable to you under
Paragraph 5, above, extends beyond the End Date, then any Non-Competition
Payments made to you will be in lieu of Severance Payments during the Extended
Non-Compete Period. All decisions as to (i) whether to extend your Non-compete
Agreement beyond the End Date (and therefore, whether to make Non-competition
Payments to you); and (ii) the duration of any such Extended Non-Compete Period,
shall be within the sole discretion of Pioneer-Standard, and will be
communicated to you at the time of termination. The Non-competition Payments
described in this subparagraph apply only to termination of your employment by
Pioneer for reasons other than for cause, or if you terminate your employment
for reasons of Change of Position.   C.   It is understood and acknowledged that
any Non-compete Obligation arising under Paragraph 8 shall be in addition to any
other obligations on your part under this Agreement, including but not limited
to the confidentiality and no-hiring provisions of Paragraphs 6 and 7 above.

 



--------------------------------------------------------------------------------



 





9.   Specific Performance and Injunctive Relief. You acknowledge that
Pioneer-Standard will be irreparably damaged if the provisions of this agreement
are not specifically enforced, that monetary damages will not provide an
adequate remedy to Pioneer-Standard, and that Pioneer-Standard is entitled to an
injunction (preliminary, temporary, or final) restraining any violation of this
agreement (without any bond or other security being required), or any other
appropriate decree of specific performance. Such remedies are not exclusive and
shall be in addition to any other remedy which Pioneer-Standard may have.   10.
  Severability and Reformation. The provisions of Paragraphs 6 through 10 of
this agreement constitute independent and separable covenants which shall
survive termination or expiration of the Employment Period and any Extended
Period. Any paragraph, phrase, or other provision of this agreement that is
determined by a court of competent jurisdiction to be overly broad in scope,
duration, or area of applicability or in conflict with any applicable statute or
rule shall be deemed, if possible, to be omitted from this agreement. The
invalidity of any portion hereof shall not affect the validity of the remaining
portions.   11.   General. This agreement constitutes our full understanding
relating to your employment with Pioneer-Standard. It is governed by and is to
be construed and enforced in accordance with the internal laws of the State of
Ohio, without giving effect to principles of conflicts of law. In the event of a
conflict between the terms hereof and the provisions of Pioneer-Standard’s
Employee Handbook, the terms hereof shall control; otherwise, the provisions of
the Employee Handbook shall remain applicable to your employment relationship.
This agreement may not be superseded, amended, or modified except in a writing
signed by both parties.     In witness whereof the parties have executed this
agreement this 30th day of June, 2003.

          Pioneer-Standard Electronics,Inc. /s/ Martin F. Ellis


--------------------------------------------------------------------------------

Martin F. Ellis   By: /s/ Arthur Rhein


--------------------------------------------------------------------------------

Arthur Rhein

 